         Case 1:20-cv-09932-PGG Document 26
                                         25 Filed 07/27/21 Page 1 of 1




                   Tarter Krinsky & Drogin LLP
                   1350 Broadway                                               Nels T. Lippert, Partner
                   New York, NY 10018                                          212.216.1157 Direct Dial
                   P 212.216.8000                                          nlippert@tarterkrinsky.com
                   F 212.216.8001
                   www.tarterkrinsky.com MEMO    ENDORSED

                                         The application is granted. The conference currently scheduled
                                         for July 29, 2021 is adjourned to August 26, 2021 at 10:15 a.m.
By ECF Only                              by telephone.

Hon. Paul G. Gardephe, U.S.D.J.
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square, Courtroom 705
New York, New York 10007
                                      July 27, 2021
       Re:    Times Three Clothier, LLC v. Daytona Apparel Group LLC
              Civil Action No. 1:20-cv-09932-PGG

Dear Judge Gardephe:

         This office represents Plaintiff, Times Three Clothier, LLC (“Plaintiff”), in the above
referenced matter. Pursuant to Your Honor’s Individual Rules of Practice in Civil Cases, Rules
I(D) and I(E), Plaintiff writes, with the consent of counsel for Defendant, Daytona Apparel
Group LLC (“Defendant”), to submit this letter motion to request a fourth adjournment of the
initial conference to a date most convenient for the Court, but no earlier than thirty (30) days
from the date of this letter motion, with any related deadlines extended accordingly. At present,
the initial conference is scheduled for July 29, 2021 at 10:30 am in Courtroom 705, at the
courthouse located at 40 Centre Street, New York, New York 10007.

       As noted during the telephonic conference with the Court on July 26, 2021, the parties
are jointly seeking the adjournment because the parties are actively engaged in settlement
discussions with a view towards ultimately resolving this action. As noted above, Defendant has
consented to the requested adjournment and any related extensions of time.

       In closing, we thank the Court for its consideration of the foregoing.

                                                     Respectfully submitted,



                                                     ____________________
                                                     Nels T. Lippert

cc:    All Counsel of Record (via ECF)
